 Case 2:19-cv-10835-SFC-CI ECF No. 85, PageID.2165 Filed 03/01/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

State Farm Mutual Automobile
Insurance Company,

       Plaintiff,

v.                                                         Case No. 19-10835

Precious Physical Therapy, Inc., et al.,                   Sean F. Cox
                                                           United States District Court Judge
      Defendants.
________________________________/

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       This motion for order to show cause was referred to Magistrate Judge Curtis Ivy, Jr. for

issuance of a Report and Recommendation pursuant to U.S.C. § 636(e)(6)(B).

       In a Report and Recommendation (“R&R”) (ECF No. 78) issued on January 20, 2021, the

magistrate judge recommends that the Court grant Plaintiff’s motion for order to show cause

(ECF No. 68).

       The time permitted for the parties to file objections to that Report and Recommendation

has passed and no objections were filed.

       Therefore, the Court hereby ADOPTS the January 20, 2021 Report and Recommendation

and GRANTS Plaintiff’s motion for order to show cause (ECF No. 68).

       IT IS SO ORDERED.
                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: March 1, 2021
